Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 1 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 2 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 3 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 4 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 5 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 6 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 7 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 8 of 9
Case 8:15-bk-15311-MW   Doc 1562 Filed 07/29/19 Entered 07/29/19 11:05:15   Desc
                          Main Document    Page 9 of 9
